2019 WI 36

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2019AP118-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        B. C. Fischer, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        B. C. Fischer,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST FISCHER

OPINION FILED:          April 16, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2019 WI 36
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.        2019AP118-D


STATE OF WISCONSIN                             :            IN SUPREME COURT

In re Matter of Disciplinary Proceedings
Against B. C. Fischer, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
               Complainant,                                      APR 16, 2019
       v.                                                           Sheila T. Reiff
                                                                 Clerk of Supreme Court
B. C. Fischer,

               Respondent.




       ATTORNEY      disciplinary     proceeding.         Attorney's         license
suspended.


       ¶1     PER CURIAM.     This is a reciprocal discipline matter.
On January 14, 2019, the Office of Lawyer Regulation (OLR) filed
a     complaint     and   motion    pursuant       to   Supreme       Court       Rule
(SCR) 22.22,1       requesting     this   court     suspend       Attorney        B.C.

       1   SCR 22.22 provides:

            (1) An attorney on whom public discipline for
       misconduct or a    license suspension for medical
       incapacity has been imposed by another jurisdiction
       shall promptly notify the director of the matter.
       Failure to furnish the notice within 20 days of the
                                                    (continued)
                                             No.    2019AP118-D




effective date of the order or judgment of the other
jurisdiction constitutes misconduct.

     (2) Upon the receipt of a certified copy of a
judgment or order of another jurisdiction imposing
discipline for misconduct or a license suspension for
medical incapacity of an attorney admitted to the
practice of law or engaged in the practice of law in
this state, the director may file a complaint in the
supreme court containing all of the following:

     (a) A certified copy of the judgment or order
from the other jurisdiction.

     (b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub. (3) that the imposition of
the identical discipline or license suspension by the
supreme court would be unwarranted and the factual
basis for the claim.

     (3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

     (a) The procedure in the other jurisdiction was
so lacking in notice or opportunity to be heard as to
constitute a deprivation of due process.

     (b) There was such an infirmity of proof
establishing the misconduct or medical incapacity that
the supreme court could not accept as final the
conclusion in respect to the misconduct or medical
incapacity,

     (c)   The   misconduct   justifies   substantially
different discipline in this state.

     (4) Except as provided in sub. (3), a final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
shall be conclusive evidence of the attorney's
misconduct or medical incapacity for purposes of a
proceeding under this rule.

                                                   (continued)
                           2
                                                                 No.    2019AP118-D



Fischer's license to practice law in Wisconsin for a period of
90 days, and direct him to comply with the terms of a Minnesota
court order, as reciprocal discipline identical to that imposed
by the Minnesota Supreme Court.
       ¶2      Attorney Fischer and the OLR executed a stipulation,
in which Attorney Fischer agrees that he should be suspended for
a period of 90 days as discipline reciprocal to that imposed by
the Supreme Court of Minnesota, and directed to comply with the
conditions imposed by the Minnesota court.                  Upon our review, we
accept the stipulation and we suspend Attorney Fischer's license
to practice law in Wisconsin for a period of 90 days and order
him    to   abide    by   the   terms   imposed   by   the    Supreme   Court     of

Minnesota.       The OLR does not seek costs.            Because the parties
were    able    to   resolve    this    matter    without    appointment     of   a
referee, no costs will be imposed.




            (5) The supreme court may refer a complaint filed
       under sub. (2) to a referee for a hearing and a report
       and recommendation pursuant to SCR 22.16. At the
       hearing, the burden is on the party seeking the
       imposition   of  discipline   or   license  suspension
       different from that imposed in the other jurisdiction
       to demonstrate that the imposition of identical
       discipline or license suspension by the supreme court
       is unwarranted.

            (6) If the discipline or license suspension
       imposed in the other jurisdiction has been stayed, any
       reciprocal discipline or license suspension imposed by
       the supreme court shall be held in abeyance until the
       stay expires.


                                         3
                                                                          No.    2019AP118-D



      ¶3    Attorney       Fischer        was       admitted    to     practice    law    in
Wisconsin    in    2002.       His    Wisconsin         law     license    is     currently
suspended for failure to comply with continuing legal education
reporting requirements, for failure to pay annual bar dues, and
for failure to provide a required trust account certification.
      ¶4    Attorney Fischer is also admitted to practice law in
Minnesota under the name Brian Campbell Fischer.                            He presently
resides in Duluth, Minnesota.
      ¶5    Attorney       Fischer's       professional         disciplinary       history
in   Wisconsin consists of            a    2014 public reprimand                imposed   as
discipline        reciprocal     to       that        imposed     in      Minnesota       for
professional misconduct.              That misconduct involved failing to

supervise     a     suspended    attorney             and     assisting     a    suspended
attorney in the unauthorized practice of law; failing to provide
the Minnesota Director of the Office of Lawyers Professional
Responsibility with timely notice of employment of a suspended
attorney; using misleading advertising and law firm signage and
letterhead;       neglecting    and        failing       to    communicate        with    two

clients; failing to comply with a court order; failing to return
client files; failing to expedite litigation; and noncooperation
in disciplinary investigations.                     In re Disciplinary Proceedings
Against Fischer, 2014 WI 107, ___ Wis. 2d ___, 852 N.W.2d 487;
In re Disciplinary Action Against Fischer, 836 N.W.2d 525 (Minn.
2013).
      ¶6    On     May   3,    2017,       the       Supreme     Court     of    Minnesota
suspended Attorney Fischer for a minimum of 90 days, and imposed
numerous conditions in response to professional misconduct that
                                                4
                                                                        No.    2019AP118-D



included neglecting six client matters, failing to communicate
with those clients, making false statements to a client, failing
to   return     a    client's        file,    and    failing      to   cooperate       with
disciplinary investigations.                 The Minnesota court concluded that
Attorney   Fischer        violated       Minn.      R.   Prof.    Conduct      1.3,    1.4,
1.16(d), 3.2, 4.1, 8.1(b), and 8.4(c)-(d), and Rule 25, Rules on
Lawyers Professional Responsibility.
     ¶7    Fischer        did     not     notify     the    OLR   of    the     Minnesota
suspension within 20 days of its effective date.
     ¶8 On September 12, 2017, the Minnesota Court conditionally
reinstated      Attorney        Fischer      from   the    90-day      suspension,      and
placed him on probation for two years, with conditions.                               In re

Disciplinary        Action      Against       Fischer,     901    N.W.2d 155       (Minn.
2017).
     ¶9    In       its   complaint,          the    OLR    alleged     that     Attorney
Fischer is subject to reciprocal discipline and that, by failing
to   notify      the      OLR     of    his       suspension      in    Minnesota       for
professional misconduct within 20 days of the effective date of
its imposition, Attorney Fischer violated SCR 22.22(1).
     ¶10   On February 22, 2019, Attorney Fischer and the OLR
filed a stipulation, agreeing that by virtue of his Minnesota
suspension as described in the complaint and motion, Attorney
Fischer    is       subject     to     reciprocal        discipline     in     Wisconsin.
Attorney Fischer agrees that it would be appropriate for this
court to suspend his law license for a period of 90 days and
order that he comply with the terms of the Supreme Court of
Minnesota's reinstatement order dated September 12, 2017.                               The
                                              5
                                                                          No.     2019AP118-D



parties state that the stipulation did not result from a plea
bargain.        Attorney     Fischer       does      not       contest   the     facts      and
misconduct alleged by the OLR and he agrees to the level of
discipline sought by the OLR.                  Attorney Fischer represents and
verifies that he fully understands the misconduct allegations,
he fully understands the ramifications should the court impose
the stipulated level of discipline, he fully understands his
right    to   contest       this    matter,         he    understands     his     right      to
consult with and retain counsel, and states that his entry into
the stipulation is made knowingly and voluntarily.                                    Attorney
Fischer    also      stipulates     that       he    does      not   claim      any    of   the
potential defenses set forth in SCR 22.22(3)(a)–(c).

     ¶11      Upon    our     review      of        the    matter,       we     accept      the
stipulation and impose a 90-day suspension, reciprocal to that
imposed by the Supreme Court of Minnesota, and we order Attorney
Fischer    to   comply       with   the    terms          of   the   Minnesota         court's
September 12, 2017 reinstatement order.2                       See SCR 22.22(3).


     2 The Minnesota court reinstated Attorney Fischer
     subject   to his   successful compliance with the
     following conditions during a two year period of
     probation:

          a. Respondent shall cooperate fully with the
     Director's Office in its efforts to monitor compliance
     with this probation.       Respondent shall promptly
     respond to the Director's correspondence by its due
     date. Respondent shall provide the Director with a
     current mailing address and shall immediately notify
     the Director of any change of address.      Respondent
     shall cooperate with the Director's investigation of
     any allegations of unprofessional conduct that may
     come to the Director's attention. Upon the Director's
                                                     (continued)
                                            6
                                             No.   2019AP118-D




request, respondent shall provide authorization for
release of information and documentation to verify
respondent's compliance with the terms of this
probation.

     b. Respondent shall abide by the Minnesota Rules
of Professional Conduct.

     c. Respondent shall be supervised by a licensed
Minnesota attorney, appointed by the Director, to
monitor compliance with the terms of this probation.
Within 2 weeks from the date of this order, respondent
shall provide the Director with the names of four
attorneys   who  have   agreed  to   be  nominated  as
respondent's supervisor.    If, after diligent effort,
respondent is unable to locate a supervisor acceptable
to the Director, the Director shall seek to appoint a
supervisor.   Until a supervisor has signed a consent
to supervise, respondent shall, on the first day of
each month, provide the Director with an inventory of
client files as described in paragraph (d) below.
Respondent shall make active client files available to
the Director upon request.

     d. Respondent shall cooperate fully with the
supervisor's efforts to monitor compliance with this
probation. Respondent shall contact the supervisor and
schedule a minimum of one in-person meeting per
calendar quarter.     Respondent shall submit to the
supervisor an inventory of all active client files by
the first day of each month during the probation.
With respect to each active file, the inventory shall
disclose the client name, type of representation,
date opened, most recent activity, next anticipated
action, and anticipated closing date. Respondent's
supervisor shall    file written reports with the
Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request.

     e. Respondent shall initiate and maintain office
procedures that ensure that there are prompt responses
to   correspondence,   telephone   calls,  and   other
important communications from clients, courts, and
other persons interested in matters that respondent is
handling   and  that   will   ensure  that  respondent
                                                (continued)
                          7
                                               No.   2019AP118-D




regularly reviews each and every file and completes
legal matters on a timely basis.

     f. Within 30 days from the date of this order,
respondent shall provide to the Director and to his
probation supervisor, if any, a written plan outlining
office procedures designed to ensure that respondent
is   in    compliance   with  probation  requirements.
Respondent    shall   provide   progress  reports   as
requested.

     g. Respondent shall continue current treatment by
a licensed consulting psychologist or other mental
health professional acceptable to the Director and
shall complete all therapy programs recommended by all
treating therapists or other specialists.

     h. Respondent shall not represent clients in
disputes   sounding   in    personal   injury,    medical
malpractice,    or   workers'     compensation    without
associating with qualified counsel through a joint
representation agreement.     Such agreements shall be
provided to respondent's probation supervisor, and
respondent shall authorize his probation supervisor
and the Director to discuss the joint representation
with co-counsel. Respondent shall inform co-counsel of
the terms of his probation. Respondent shall further
limit his practice to ensure that the only litigated
matters he undertakes are either through a joint
representation agreement as specified above or as
contract counsel working under the direct supervision
of counsel responsible for the client representation.
Respondent     will     limit      any     non-litigation
representation to estate or business planning work
that is completed within a month

     In addition, the court ordered that by May 3,
2018, respondent shall comply with Rule 18(e)(3),
Rules on Lawyers Professional Responsibility (RLPR),
by filing with the Clerk of the Appellate Courts and
serving upon the Director proof of respondent's
successful completion of the written examination
required for admission to the practice of law by the
State Board of Law Examiners on the subject of
professional responsibility.  Failure to do so shall
result in automatic re-suspension pending proof of
                                              (continued)
                           8
                                                                             No.    2019AP118-D



      ¶12     Because         this    matter       was   resolved           by     stipulation
without the appointment of a referee, no costs are imposed.
      ¶13     IT IS ORDERED that the license of                            B.C.    Fischer   to
practice law in Wisconsin is suspended for a period of 90 days,
effective the date of this order.
      ¶14     IT IS FURTHER ORDERED that B.C. Fischer is directed to
comply   with       the       terms   of   the     Supreme      Court       of     Minnesota's
September 12, 2017 reinstatement order.
      ¶15     IT        IS    FURTHER      ORDERED       that        the     administrative
suspension         of    B.C.     Fischer's        license      to     practice       law    in
Wisconsin, due to his failure to pay mandatory bar dues, failure
to   comply    with          continuing    legal     education        requirements,          and

failure to complete trust account certification, will remain in
effect until each reason for the administrative suspension has
been rectified, pursuant to SCR 22.28(1).
      ¶16     IT IS FURTHER ORDERED that, to the extent he has not
already done so, B.C. Fischer shall comply with the provisions
of SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been suspended.
      ¶17     IT IS FURTHER ORDERED that no costs are imposed on
B.C. Fischer.




      successful completion of the examination, under Rule
      18(e)(3), RLPR.    In re Disciplinary Action Against
      Fischer, 901 N.W.2d 155, 156 (Minn. 2017).


                                               9
    No.   2019AP118-D




1